DETAILED ACTION
Response to Amendment
Election/Restrictions
Applicant’s argument to rejoin claims 10-20 are considered persuasive.  Claim objections and rejections related to claims 10-20 appear below.  Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/4/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Drawings
The drawings were received on 5/16/2022.  These drawings are NOT accepted.  While the drawings appear to attempt to correct the previous drawing objections, the instant drawings are submitted in a form that is largely indecipherable.  For example, the newly submitted Figure 6 is darkened to the point of being indecipherable.  The previous drawing objections remain.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the latch of claim 17 and the piston of claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The examiner advises the applicant to cancel these claims as adding the elements to the drawings would most likely constitute new matter.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification amendments were received on 5/16/2022.  These amendments are accepted.  The previous specification objections have been obviated.
Claim Objections
Claims 1, 3-5, 10, 13, and 16 are objected to because of the following informalities:
On line 6 of claim 1, “a lumen distal end” should read “the lumen distal end” to indicate proper antecedent basis.
On line 10 of claim 1, “a spherical hollow chamber” should read “a hollow spherical chamber” because the antecedent basis references to this term all use “said hollow spherical chamber”.  The applicant could correct the antecedent basis terms instead.  A consistent use of the term is required throughout the claims (“spherical hollow chamber” or “hollow spherical chamber”).
On line 1 of claim 3, “claim 1” should read “claim 2” to correct antecedent basis issues in claim 4.  See “said actuating force” on line 2 of claim 4 which needs to depend (in some manner) on claim 2.
On lines 2-3 of claim 4, “a mechanical linkage” should read “the mechanical linkage” to provide proper antecedent basis in conjunction with the suggestion directly above.
On line 5 of claim 5, “a first position” should read “the first position” to indicate proper antecedent basis.
On line 6 of claim 5, “a second position” should read “the second position” to indicate proper antecedent basis.
On line 8 of claim 10, “a lumen distal end” should read “the lumen distal end” to indicate proper antecedent basis.
On lines 13-14 of claim 10, “a native bodily vessel” should read “the native bodily vessel” to indicate proper antecedent basis.
On line 16 of claim 10, “a spherical hollow chamber” should read “a hollow spherical chamber” because the antecedent basis references to this term all use “said hollow spherical chamber”.  The applicant could correct the antecedent basis terms instead.  A consistent use of the term is required throughout the claims (“spherical hollow chamber” or “hollow spherical chamber”).
On line 22 of claim 10, “said funnel shaped needle receptor” should read “said at least one funnel shaped needle receptor” to indicate proper antecedent basis.
On line 6 of claim 13, “said needle receptor” should read “said at least one funnel shaped needle receptor” to indicate proper antecedent basis.
On lines 13-14 of claim 13, “said native bodily lumen” should read “said native bodily vessel” to indicate proper antecedent basis.
On line 4 of claim 16, “said native bodily lumen” should read “said native bodily vessel” to indicate proper antecedent basis.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Springback mechanism in claim 14
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
See par. [0034] of the pg-publication of the instant application
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 18, the limitation “said piston” on lines 5-6 renders the claim indefinite.  There is no antecedent basis for the term and further the piston is barely described in the specification and not shown in the drawings.  It is not clear what form or configuration the piston would take and how it would operate.  The examiner suggests cancelling the claim or deleting any limitation relating to the piston.
In regard to claim 20, the limitation “at least a second funnel shaped needle receptor” renders the claims indefinite because it is unclear if this needle receptor is considered as part of the previously recited “at least one funnel shaped needle receptor”.  The examiner suggests amending the limitation to: “a second funnel shaped needle receptor of the at least one funnel shaped needle receptor” to correct the deficiency.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-20 are rejected under 35 U.S.C. 101 because 
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 10-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitations “with said clamp being arranged adjacent and proximally located relative to said anastomosis junction, with said anastomosis junction being further arranged to accept an anastomosis affixing said lumen to a native bodily vessel” appear to be inadvertently reciting part of the human body.  The examiner suggests amending the limitation to: “with said clamp being arrangable adjacent and proximally locatable relative to said anastomosis junction, with said anastomosis junction being further arranged to accept an anastomosis for affixing said lumen to a native bodily vessel”.  
The dependent claims are rejected by virtue of their dependency on the rejected independent claim.
The examiner notes that the amendments filed on 5/16/2022 are sufficient to overcome the previous 101 rejection.  Claim 10 has been rejoined and includes further deficient language and is therefore rejected under 35 USC 101.
Allowable Subject Matter
Claims 1-9 are allowed (predicated upon the resolution of the claim objections above).
Claims 10-20 will be considered allowable upon resolution of the claim objections, 112 rejection, and 101 rejections presented above.
	Claim 10 includes all of the allowable subject matter of claim 1 and is distinguished over the prior art for the same reasons as discussed in the non-final office action mailed on 2/15/2022.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783